Citation Nr: 0025543	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  97-20 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial rating for service-connected 
degenerative disc disease, lumbar spine, higher than 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel

INTRODUCTION

The veteran served on active duty from August 1990 to 
November 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which granted service connection for 
degenerative disc disease, lumbar spine, and assigned a 10 
percent disability rating for that disorder.  The veteran 
appealed the assignment of a 10 percent rating to the Board.

In a February 1998 rating decision, a VA hearing officer 
granted a disability rating of 20 percent for the 
service-connected degenerative disc disease, lumbar spine, 
and that rating was made effective as of the date of the 
claim for service connection.  In October 1998, the Board 
remanded the claim for further development of the evidence.


FINDINGS OF FACT

1.  The service-connected degenerative disc disease, lumbar 
spine has been manifested by complaints of pain of the low 
back since an injury in service in June 1993; by no more than 
a moderate limitation of motion of the lumbar spine as noted 
in August 1996, September 1997, and May 1999 with pain on 
extreme ranges of motion; by mild muscle spasm in September 
1997, July 1998, and May 1999; and by straight leg raising 
test that was mildly positive in September 1997 and which 
caused some pain in May 1999 but no radicular symptoms.

2.  Neurological examinations of gait, including the ability 
to walk on the heels and toes, sensation, motor function, 
strength, and deep tendon reflexes, including ankle jerk, 
have all been normal.


CONCLUSION OF LAW

The criteria for an initial rating higher than 20 percent for 
service-connected degenerative disc disease, lumbar spine, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.

Service medical records show that the veteran complained of 
low back pain in June 1993 after falling approximately five 
feet off a jet.  On examination at that time, he had a normal 
gait and was able to touch his toes without tenderness to the 
mid-back.  Straight leg raising test was negative, and no 
muscle rigidity or spasms were palpated.  Deep tendon 
reflexes were 3+ bilaterally in all extremities.  (Reflexes 
are usually graded on a 0 to 4+ scale and 3+ is brisker than 
average possibly but not necessarily indicative of disease.  
Medical Abbreviations:  10,000 Conveniences at the Expense of 
Communications and Safety 237 (7th ed. 1995)).  No ecchymosis 
or scoliosis was observed.  No neurological deficit was 
noted.  The assessment was mechanical low back pain after 
trauma.

The veteran continued to complain of low back pain over the 
next several months and the assessments of examiners were 
mechanical low back pain, low back pain, and chronic low back 
pain.  A notation in January 1994 showed that the veteran had 
started physical therapy and was somewhat improved.  On 
physical examination, straight leg raising test was negative, 
motor strength was 5/5 in all groups, sensation intact in all 
dermatomes, and reflexes were 2/4 or normal.  Medical 
Abbreviations at 237.  The assessment was slowly resolving 
back pain.

However, in March 1994, the veteran returned with complaints 
of persistent pain.  He had decreased active range of motion 
on examination.  A May 1994 report of an MRI (magnetic 
resonance imaging) showed a mild annular bulge L4-5 disc 
without nerve impingement.  The veteran now also complained 
of mid-back pain.  The assessment was mild L4-5 annular bulge 
with chronic low back pain now with changing symptoms.  In 
August 1994, an examiner's impression was L4-5 herniated 
nucleus pulposus (HNP) with low back pain exacerbation.

On an August 1996 VA examination report, the examiner 
reviewed records of the veteran's injury to his back in 
service.  The examiner noted that the veteran's back pain had 
persisted in service and that he had had a variety of 
therapies including rehabilitation, ultrasound, and physical 
therapy.  The examiner noted that the MRI in service had 
shown a mild annular bulge over the L4-5 disc without nerve 
root impingement.  The veteran provided a history that since 
that time he had had constant mid to low back pain and that 
any physical labor made it worse especially lifting or mowing 
his lawn.  He stated that he was able to walk long distances 
without difficulty.  He described a soreness in his mid to 
low back.  He stated that he did not have radiation on a 
regular basis but still had occasional radiation down his 
right buttock and right leg associated with numbness and 
tingling in the back of the calf and the right foot.  He 
reported that he thought this had become more intense since 
his military discharge.  The radiation seemed worse when he 
exerted himself.  He denied weakness in the legs and 
incontinence.  He stated he was able to walk without 
difficulty but could not run due to back pain.  He swam and 
rode a bicycle on a regular basis.  He was not taking any 
medications.

Examination of the back revealed no tenderness to palpation.  
Range of motion revealed 50 degrees of left lateral bending, 
40 degrees of right lateral bending, 40 degrees of extension, 
and 110 degrees of flexion.  Straight leg raising was 
negative bilaterally.  Motor examination was 5/5 throughout; 
sensation was intact to light touch; and reflexes were 2+ 
throughout.  The diagnosis was chronic low back pain and 
history of HNP L4-5.  The examiner noted that the veteran's 
symptoms suggested a radicular component consistent with a 
HNP but at the present time, he had no sensory or motor 
deficits.  The examiner ordered x-rays of the lumbosacral 
spine to check for any arthritic change.

An August 1996 VA x-ray report of the lumbosacral spine 
showed a mild anterior compression of the L1 vertebral body 
of questionable age.  No other abnormality was seen.

Private medical records from Guy Farmer, M.D., of Calhoun 
City Medical Clinic showed complaints of mid low back pain in 
September 1997.  Progress notes from F. Lee Horn, M.D., 
another private physician, showed complaints of low back pain 
in August 1997.  The veteran denied any recent injury to the 
back and any radiation to the legs bilaterally.  The 
assessment was chronic low back pain by history.

The September 1997 report of John W. McFadden, M.D., is also 
of record.  On examination, Dr. McFadden noted that the 
veteran's lumbar spine range of motion was 3/4 normal.  
Tenderness to the lumbar spine was moderate.  There was a 3+ 
muscle spasm.  There was discomfort with range of motion 
testing.  There was tenderness at L4-5 and at L5-S1 to the 
right, center, and left.  Tenderness was noted in the left 
and right buttocks.  The veteran had no kyphosis or lordosis.  
Sitting straight leg raising was mildly positive on the right 
and the left.  

Additional records obtained from Dr. Horn showed complaints 
of low back pain in November 1997.  In December 1997, Dr. 
Horn noted that the veteran had low back pain chronically but 
that he fell a week earlier and now had soreness from the 
neck to the lumbar region.  Examination revealed tenderness 
in the perivertebral muscles to the entire neck and back.  
Range of motion was adequate.  The impression was muscle 
strain of the back secondary to fall.  In January 1998, the 
veteran was seen again with complaints that included low back 
pain.  On examination, the thoracic area was tender in the 
back.  Straight leg raising test was negative on sitting 
straight up on the examination table.  While lying down, the 
veteran had low back pain and pain in the sacral area when 
either leg was raised.  The impression was chronic back pain 
due to old injury.  He was seen again in June, July, and 
October 1998 with complaints of back pain.  In July, the 
examination revealed some spasm in the lumbar region.

Additional records obtained from Dr. McFadden showed that the 
veteran was seen in December 1998 with complaints of constant 
low back pain with much muscle cramping at night.

In May 1999, the veteran underwent a VA Spine examination.  
The examiner reviewed the medical records and noted the 
history of persistent back pain since the fall in service in 
June 1993.  The veteran reported that he had fatigability and 
was unable to do long periods of exercise secondary to pain 
in the back.  He stated that he had flare-ups with particular 
motions, particularly riding in the car for long periods of 
time or heavy lifting.  He stated that activity precipitated 
the low back pain.  It was alleviated only by rest and 
occasionally by anti-inflammatories.  He complained of right 
buttock and posterior calf pain and parethesias which 
radiated down to the plantar aspect of his right foot.  He 
reported that during flare-ups he had additional limitation 
of motion resulting in an inability to get out of bed.  He 
stated that he balled up in a flexed position in the fetal 
position and lay still for relief.  He currently did not use 
any assistance for ambulation or any bracing and he had had 
no surgery on his lumbar spine.  He stated that the episodes 
were increasing in frequency and severity.  He reported that 
the back pain awakened him at night and made him unable to 
sleep.  He stated that the pain was approximately 80 percent 
in the back with 20 percent in the right buttock and lower 
extremity but it was intermittently worse in the right lower 
extremity with parethesias and pain in the posterior aspect 
of the right calf down to the plantar surface of the foot.

On physical examination, range of motion was from 80 degrees 
of forward flexion which was quite painful at the extremes of 
flexion actively.  Active extension was 20 degrees, 20 
degrees lateral bending and rotation.  Passive forced flexion 
was to 95 degrees which was painful in the lumbar spine and 
30 degrees extension and 30 degrees lateral bending and 
rotation.  He was diffusely tender along the paraspinous 
muscles of the lumbar spine.  There was no tenderness 
medially in the thoracic or lumbar spine centrally.  There 
was no tenderness over the spinous process.  Primary 
tenderness along the lower lumbar spine is at the lumbosacral 
junction and the sacroiliac joints bilaterally along the 
posterior superior iliac spine.  There was no fixed deformity 
although he had a mild amount of right lumbar paraspinous 
muscle spasm.  He appeared to have normal back musculature 
with no atrophy.  He was able to heel-toe walk, toe-walk, and 
do a squat without difficulty.  Motor strength was 5/5 
throughout all lower extremity muscle groups which were 
nontender.  Deep tendon reflexes were 2+ or normal and 
symmetrical.  Medical Abbreviations at 237.  Regarding 
patella tendon and ankle jerk, he was sensory intact 
throughout all dermatomes in his lower extremity with no 
decreased sensation.  He had no clonus.  Babinski was 
downgoing.  Straight leg raising caused pain in both buttocks 
and posterior legs but no radicular symptoms at 90 degrees in 
both sitting and supine position.  The hip range of motion 
bilaterally was nontender.

The examiner noted that x-rays, including anterior-posterior 
(AP), lateral and spot views of the lumbar spine, showed a 
wedge-deformity of uncertain duration of T12 vertebral body.  
There was mild narrowing of the L5-S1 interspace with a small 
osteophyte at the L4-5 level of the inferior body of L4.  The 
AP view showed sacralization of the L5 vertebral body with 
larger transverse process articulating with the sacrum.  
There was no evidence of facet arthritis on the AP 
examination.  The spot x-rays showed no evidence of L5-S1 
spondylolisthesis with a normal-appearing body architecture.

The diagnoses were recurrent lumbar strain; mild degenerative 
lumbar spondylosis; and probable degenerative disc disease, 
L4, L5, and L5-S1.  The examiner's impression was that the 
veteran complained of recurrent lumbar strains with 
occasional right lower extremity radicular symptoms which was 
suggestive of a L5-S1 radiculopathy with possible HNP.  
Currently, the veteran had no radicular symptoms.  He stated 
that these symptoms were intermittent with activities.  There 
were no physical examination findings consistent with 
radiculopathy currently.

Analysis.

The Board has rephrased the issue in this case as one 
involving an "initial" -- rather than "increased" -- 
rating in excess of 20 percent for service-connected 
degenerative disc disease, lumbar spine, in accordance with 
the holding of the United States Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 
119 (1999).  In Fenderson, the Court noted that there is a 
"distinction between an original rating and a claim for an 
increased rating" and held that the rule articulated in 
Francisco v. Brown -- that, where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern -- did not apply 
to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
has appealed the initial rating assigned for a disability, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Fenderson, 12 Vet. App. at 126.  
Concerning this difference, the Court stated that the 
distinction "may be important . . . in terms of determining 
the evidence that can be used to decide whether an original 
rating on appeal was erroneous . . . ."  Id.

In addition, the Court concluded in Fenderson that the RO did 
not provide the appellant with a correct statement of the 
case concerning an issue because in addressing that issue the 
RO "mistakenly treated the . . . claim as one for an 
'[i]ncreased evaluation . . . rather than as a disagreement 
with the original rating award, which is what it was."  
Fenderson, 12 Vet. App. at 132 (emphasis in the original).  
The Court then indicated that "this distinction is not 
without importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a statement of the 
case.  Id.

This case may be distinguished from Fenderson in this regard 
because the RO identified the issues on appeal in February 
1998 and June 1999 supplemental statements of the case not as 
claims for an "increased" disability rating for the 
service-connected degenerative disc disease, lumbar spine, 
but rather as "Evaluation of service-connected degenerative 
disc disease, lumbar spine, . . . ."  More importantly, the 
May 1997 statement of the case and the supplemental 
statements of the case provided the appellant with the 
appropriate applicable regulations and an adequate discussion 
of the basis for the assignment of the initial disability 
evaluation for the service-connected condition.  
Consequently, the Board sees no prejudice to the appellant in 
recharacterizing the issue on appeal to properly reflect the 
appellant's disagreement with the initial disability 
evaluation assigned to his service-connected condition.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

With regard to the matter of the evidence that can be used to 
decide whether the original rating on appeal was erroneous, 
the Board notes that the veteran injured his back in service 
in June 1993, was discharged from active duty in November 
1994, and claimed service connection for a back disability in 
June 1996.  The Board concludes that the degree of disability 
that is contemporaneous with the claim from which the award 
of service connection arose -- and not a degree of disability 
that may have been manifested several years earlier -- is 
what must be assessed in assigning the initial disability 
rating because ratings are assigned based on current levels 
of disability.  Cf. Degmetich v. Brown, 104 F. 3d 1328 
(1997).  In other words, while the Board will consider all 
the medical evidence of record pertaining to the service-
connected back disorder, evidence contemporaneous with the 
claim will be assigned more probative weight in determining 
the degree of disability for the original or initial rating 
in this case than will service medical records or other 
medical records dated some years earlier.  If later evidence 
shows an increase or decrease to the next disability level, 
"staged" ratings for separate periods of time may be 
considered.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1, Part 4 (1999) (Schedule).  Separate 
rating codes identify the various disabilities.  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (1999); see also DeLuca v. Brown, 8 Vet. 
App. 202, 205-206 (1995).  As regards the joints, the factors 
of disability reside in reductions of their normal excursion 
of movements in different planes.  Inquiry will be directed 
to abnormal movement (due to a variety of reasons, to include 
ankylosis, contracted scars, flail joints, etc.), weakened 
movement, excess fatigability, incoordination, impaired 
ability to execute skilled movements smoothly, pain on 
movement, swelling, deformity, atrophy of disuse, as well as 
instability of station, disturbance of locomotion and 
interference with sitting, standing and weight-bearing.  38 
C.F.R. § 4.45 (1999).

The service-connected degenerative disc disease, lumbar 
spine, is evaluated under the criteria in the VA Schedule for 
Rating Disabilities for intervertebral disc syndrome which 
provides as follows:

5293	Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc,
little intermittent relief						
	60

Severe; recurring attacks, with intermittent relief		
	40

Moderate; recurring attacks						
	20

Mild										10

Postoperative, cured								0

38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999).

As the rating criteria demonstrate, intervertebral disc 
syndrome is a disorder characterized by certain neurological 
symptoms and that attacks of these symptoms recur with 
greater or lesser frequency and are punctuated by periods of 
intermittent relief of varying duration.  See VAOPGCPREC 36- 
97 at 2 (Dec. 12, 1997).  The greater the frequency of the 
attacks and the lesser the duration of the intermittent 
periods of relief, the higher the rating.  The amount of 
attacks experienced and the extent of the duration of 
intermittent relief are not matters that are precisely 
quantified in the regulation and require judgment on the part 
of the adjudicator reviewing the relevant evidence in order 
to determine the appropriate rating to be assigned in a given 
case.

Intervertebral disc syndrome "is a group of signs and 
symptoms due to nerve root irritation that commonly includes 
back pain and sciatica (pain along the course of the sciatic 
nerve) in the case of lumbar disc disease, and neck and arm 
or hand pain in the case of cervical disc disease.  It may 
also include scoliosis, paravertebral muscle spasm, 
limitation of motion of the spine, tenderness over the spine, 
limitation of straight leg raising, and neurologic findings 
corresponding to the level of the disc."  VAOPGCPREC 36-97 
at Note 2.

DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1493, 
1132 (28th ed. 1994), defines "sciatic" 
as "pertaining to or located near the 
sciatic nerve or vein," and 
"neuropathy" as a "functional 
disturbance or pathological change in the 
peripheral nervous system."  The 
clinical features of sciatic neuropathy 
include lower leg and hamstring weakness, 
flail foot, loss of ability to flex and 
extend the foot at the ankle, loss of 
flexion and extension of the toes, and 
loss of inversion and eversion of the 
foot.  John Gilroy, M.D., BASIC NEUROLOGY 
370 (2d ed. 1990); Arthur K. Asbury, 
Diseases of the Peripheral Nervous 
System, in 2 HARRISON'S PRINCIPLES OF INTERNAL 
MEDICINE 2377 (Kurt J. Isselbacher, M.D. 
et al. eds., 13th ed. 1994).  As a 
result, a patient may have difficulty 
walking on his or her heels and the 
patient's feet may slap when walking.  
Arthur K. Asbury, Diseases of the 
Peripheral Nervous System at 2376.  In 
addition, sciatica, which refers to pain 
radiating along the course of the sciatic 
nerve, most often down the buttock and 
posterior aspect of the leg to below the 
knee, may result in motor deficits.  See 
THE MERCK MANUAL 1363, 1515-16 (16th ed. 
1992).

VAOPGCPREC 36-97 at para. 2.

In addition to the criteria for intervertebral disc syndrome, 
the Schedule also provides other criteria relevant to a low 
back disorder.  A 20 percent rating is provided for moderate 
limitation of the motion of the lumbar spine (Diagnostic Code 
5292) or for lumbosacral strain, with muscle spasm on extreme 
forward bending and loss of lateral spine motion, unilateral, 
in the standing position (Diagnostic Code 5295).  38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Codes 5292, 5295 (1999).  A 40 
percent rating is warranted for severe limitation of the 
motion of the lumbar spine (Diagnostic Code 5292); or severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (Diagnostic Code 5295).  
38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5292, 5295 
(1999).

Intervertebral disc syndrome involves loss of range of motion 
because the nerve defects and resulting pain associated with 
injury to the sciatic nerve may cause limitation of motion of 
the cervical, thoracic, or lumbar vertebrae.  VAOPGCPREC 36-
97 at para. 3.  Therefore, although all criteria relevant to 
a low back disorder may be considered to see if a rating 
higher than 20 percent is warranted in this case, a separate 
evaluation for compensable limitation of motion is not 
appropriate in this case under Diagnostic Code 5292 because 
limitation of motion is not a separate and distinct condition 
but duplicative or overlapping with the criteria under 
Diagnostic Code 5295.  VAOPGCPREC 36-97 at para. 6.  As such 
the assignment of a separate 10 percent rating is contrary to 
the rules prohibiting pyramiding, embodied in 38 C.F.R. § 
4.14.  See Esteban v. Derwinski, 6 Vet .App. 259, 262 (1994).

With respect to Diagnostic Code 5293 (intervertebral disc 
syndrome), neurological examinations, including sensation, 
motor function, and deep tendon reflexes, were normal both on 
examinations in service in 1993 and 1994 and also on the VA 
examination in August 1996 which was the report most 
contemporaneous with the June 1996 claim and September 1996 
original rating.  Straight leg raising test was negative 
bilaterally.  Other than the veteran's complaints of pain, 
there were no findings on these examinations of the 
neurological symptoms associated with intervertebral disc 
syndrome.  Moreover, there were no other records of treatment 
for attacks of such symptoms during this time other than the 
veteran's reports of pain.  Therefore, the medical evidence 
most contemporaneous with the original claim for service 
connection did not demonstrate that the veteran's low back 
disability was manifested by symptomatology reflecting a 
severe or pronounced disability with recurring attacks of the 
characteristic symptoms of intervertebral disc syndrome with 
intermittent or little intermittent relief pursuant to 
Diagnostic Code 5293.  Accordingly, the Board concludes that 
an initial rating higher than 20 percent was not warranted in 
this case based on that criteria.

With regard to the whether a higher original rating could 
have been assigned under Diagnostic Codes 5295 or 5292, the 
Board notes that there were no findings either in service or 
on the August 1996 examination of listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked or 
severe limitation of motion, or abnormal mobility on forced 
motion so as to warrant a 40 percent rating under the 
criteria for evaluating for lumbosacral strain or for severe 
limitation of motion of the lumbar spine.  Rather, an 
examiner in service in March 1994 noted decreased active 
range of motion but did not described the limitation of 
motion as severe or marked.  More significantly, the August 
1996 examiner noted that the veteran could walk long 
distances without difficulty.  Limitation of motion was no 
more than moderate as exemplified by the range of motion 
testing which showed 110 degrees of flexion which meant that 
the veteran could bend forward from a standing position to 20 
degrees more than the halfway point of 90 degrees where the 
body would be directly perpendicular to the legs forming a 
90-degree angle.  Thus, the Board concludes that the 20 
percent rating assigned was appropriate for the 
manifestations of pain and limitation of motion shown on the 
evidence most contemporaneous to the original claim and that 
the findings do not more nearly approximate the next higher, 
or 40 percent, rating for a disability of the lumbar spine.  
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(1999).

With regard to the evidence dated somewhat after the original 
rating was assigned which is relevant to whether a "staged" 
rating is applicable in this case, the Board notes that the 
reports of Drs. Farmer, Horn, and McFadden dated in August 
and September 1997 show complaints of low back pain.  Dr. 
Horn noted in August 1997 that there were no complaints of 
radiation to the legs.

Dr. McFadden noted in September that range of motion of the 
lumbar spine was 3/4 normal with discomfort with range of 
motion testing which is consistent with a slight limitation 
of motion and with characteristic pain on motion as 
contemplated by the 10 percent rating under Diagnostic Codes 
5292 and 5295, respectively.  Dr. McFadden described 
tenderness to the lumbar spine as "moderate" and there were 
also some neurologic symptoms found such as muscle spasm and 
a mildly positive straight leg raising test.  The Board notes 
that these findings are contemplated by the 20 percent rating 
assigned for intervertebral disc syndrome for a moderate 
degree of disability.

With regard to the frequency of recurring attacks of such 
symptoms, the Board notes that Dr. Horn recorded only 
complaints of pain two months later in November 1997.  In 
December 1997, Dr. Horn noted that the veteran had fallen a 
week earlier and there was tenderness to the paravertebral 
muscles but range of motion was described as adequate.  In 
January 1998, straight leg raising was negative in a sitting 
position but there was pain when either leg was raised when 
lying down.  The veteran was seen again by Dr. Horn in June, 
July, and October 1998 and the only evidence of a recurring 
relevant symptom other than complaints of pain was some 
muscle spasm in the lumbar region noted in July 1998.  In 
December 1998, Dr. McFadden noted complaints of pain and 
complaints of muscle cramping at night but no examination 
findings relevant to the low back were noted.  In May 1999, 
the VA examiner noted 80 degrees active/95 degrees passive 
forward flexion with pain on extremes of flexion which was 
slightly worse than the finding of 110 degrees in August 1996 
but still reflecting no more than a moderate limitation of 
motion.  There was also mild muscle spasm present in the 
right lumbar paraspinous region.  The other neurological 
findings were normal.  Straight leg raising caused pain but 
no radicular symptoms.

Thus, concerning the frequency of recurring attacks of 
neurological symptoms associated with intervertebral disc 
syndrome, no more than a moderate limitation of motion was 
noted in August 1996, September 1997, and May 1999.  Mild 
muscle spasm was noted in September 1997, July 1998, and May 
1999.  Straight leg raising test was mildly positive in 
September 1997 and caused some pain in May 1999 but no 
radicular symptoms.  There is no other evidence that any 
additional treatment was sought for any attacks of 
neurological symptoms during this period of time spanning 
nearly three years.  The veteran does not allege having 
sought hospital or outpatient treatment for any other attacks 
of symptomatology other than those documented in the private 
doctor's reports during this period.  Accordingly, the Board 
concludes that the symptoms documented in the examination 
reports of record reflect no more than occasional findings 
(roughly once a year) of a mild to moderate degree of 
disability resulting from the service-connected degenerative 
disc disease, lumbar spine, and that the degree of disability 
shown does not more nearly approximate the next higher or 40 
percent rating which contemplates a severe degree of 
disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 
5295 (1999).

The Board has considered the complaints of the veteran 
recorded in the May 1999 VA examination report including his 
statement that during flare-ups he has additional limitation 
of motion resulting in an inability to get out of bed.  
However, the lay contentions offered in conjunction with this 
claim are outweighed by the medical evidence cited above 
which is more probative to the issue on appeal, and 
therefore, such contentions cannot serve to establish a 
finding of a disability rating in excess of 20 percent due to 
the service-connected low back disorder.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest 
in the outcome of a proceeding may affect the credibility of 
testimony).

The Board has considered the various other provisions of 38 
C.F.R. Parts 3 and 4 in accordance with Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), but finds that they do not 
provide a basis upon which to grant an original evaluation 
higher than 20 percent for the service-connected low back 
disability.  With regard to establishing loss of function due 
to pain, it is necessary that complaints be supported by 
underlying evidence of adequate pathology.  See 38 C.F.R. § 
4.40.  The Board finds that the effects of pain reasonably 
shown to be due to the veteran's service-connected low back 
disability are, however, already contemplated by the 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(1999).  There is no indication in the current record that 
pain due to disability of the lumbar spine causes functional 
loss greater than that contemplated by the currently assigned 
20 percent evaluation.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The Board further concludes that the medical evidence in this 
case was adequately detailed for rating purposes including 
consideration of the criteria in sections 4.40 and 4.45, 
which provide "guidance for determining ratings under . . . 
diagnostic codes assessing musculoskeletal function."  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) (emphasis 
added); 38 C.F.R. §§ 4.40, 4.45 (1999).  For example, in the 
May 1999 VA examination report, the examiner provided 
measurements of range of motion and noted the veteran's 
complaints of pain at the extreme ranges of motion.

Moreover, in its October 1998 remand order, the Board 
requested that the RO obtain an MRI report that the August 
1996 VA physician had referred to, but the Board notes now 
that the MRI report was actually the one dated May 1994 in 
the service medical records and it is present in the file.  
Therefore, this not a case where the RO failed to comply with 
the Board's remand instruction.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Accordingly, for the reasons discussed above, the currently 
assigned rating for the veteran's low back disability 
adequately reflects the level of impairment pursuant to the 
schedular criteria.  The preponderance of the evidence is 
against the claim for an initial rating higher than 20 
percent for service-connected degenerative disc disease, 
lumbar spine, or for the assignment of a "staged" rating.


ORDER

An initial disability rating higher than 20 percent for 
service-connected degenerative disc disease, lumbar spine, is 
denied.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

